DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 36-38, 40-50, 53, and 56-60 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 36 and 59, see Applicant’s arguments, filed 08/23/2021, pages 10-13, that the prior art does not teach that in an SPD upon electrical energization of the first and second electrical connector regions, the opacity of the first and second switchable region changes such that at least two portions of the device have a change of opacity, and that the switchable device is bonded to the major surface of the first sheet of glazing material by an interlayer structure comprising at least one sheet of adhesive interlayer material. Examiner finds these arguments persuasive.
As such, the best prior art, Boote (U.S. PG-Pub No. 2011/0170030), teaches a glazing (1) comprising a first sheet of glazing material (3) spaced apart from a second sheet of glazing material (4) and a switchable device (2) for changing the opacity of at least a portion of the glazing, the switchable device being positioned between the first sheet of glazing material and the second sheet of glazing material, the first sheet of glazing material having a major surface (See e.g. Figs. 4-6, 8-15, and 19-20; Paragraphs 0025-0026, 0060, 0078, 0081, 0097, 0123, 0125), the first sheet of glazing material (3) being glass or plastic, the second sheet of glazing material (4) being glass or plastic (Paragraphs 0026, 0055, and 0123),
wherein the switchable device comprises at least two (a first and a second) physically separate switchable regions (Figs. 7-8: 26+28, Fig. 9: 41+42, Fig. 10: 52+53, Fig. 11: 74+75, Fig. 12: 77+78, Figs. 13-14: I-II+II-III, Fig. 15: 94+97+98) in electrical communication with at least two (a first and a second) 
each switchable region comprising an electrically actuated SPD (Figs. 3-6: 5, Fig. 8: 38+39, Fig. 9: 43, Fig. 10: 54, Figs. 13-14: 82, Fig 15: 94+97+98; Fig. 19: 302; Fig. 20: 402) between a first electrode and a second electrode (Figs. 3-6: 6+7, Fig. 8: 30+32, Fig. 9: 44+45+46, Fig. 10: 55+56+57+58, Figs. 13-14: 83+84, Fig. 19: 304+306; Fig. 20: 404+406) (See e.g. Figs. 3-6, 8-10, 13-15, and 19-20; Paragraphs 0056, 0073, 0075, 0076, 0087, 0100, 0116-0117, and 0119-0120),
the first switchable region being arranged relative to the second switchable region such that upon electrical energization of the first and second electrical connector regions (See e.g. Figs. 7-15; Paragraphs 0073, 0075, 0077, 0080-0081, 0087-0090, and 0100), wherein
the first electrical connector region is in electrical communication with the first electrode of the first switchable region, the second electrode (Figs. 3-6: 6+7, Fig. 8: 30+32, Fig. 9: 44+45+46, Fig. 10: 55+56+57+58, Figs. 13-14: 83+84, Fig. 19: 304+306; Fig. 20: 404+406) of the first switchable region is physically separate from and in electrical communication with the first electrode of the second switchable region (Figs. 3-6: 6+7, Fig. 8: 30+32, Fig. 9: 44+45+46, Fig. 10: 55+56+57+58, Figs. 13-14: 83+84, Fig. 19: 304+306; Fig. 20: 404+406), and the second electrode of the second switchable region is in electrical communication with the second electrical connector region (See e.g. Figs. 8, 10, and 13-14; Paragraphs 0022, 0025, 0029-0031, and 0086-0090).
Boote fails to explicitly disclose that the switchable regions are serially electrically connected and each switchable region is a respective strip of film (a first strip of film and a second strip of film) having a respective major surface and comprising a physically separate electrically actuated variable opacity layer, wherein the major surface of each strip of film faces a different portion of the major surface of the first sheet of glazing material, that the opacity of the first and second switchable region changes such that at least two (a first and a second) portions of the switchable device have a change of opacity, the first portion of the switchable device having a different opacity to the second portion of the switchable device, and that the switchable device is bonded to the major surface of the first sheet of glazing material by an interlayer structure comprising at least one sheet of adhesive interlayer material. 
As such, the prior art of record, taken alone or in combination, fails to teach the combined details of claims 36 and 59, specifically including the limitations: “A glazing comprising a first sheet of glazing material spaced apart from a second sheet of glazing material and a switchable device for changing the opacity of at least a portion of a glazing, the switchable device being positioned between the first sheet of glazing material and the second sheet of glazing material, the first sheet of glazing material having a major surface and the switchable device being bonded to the major surface of the first sheet of glazing material by an interlayer structure comprising at least one sheet of adhesive interlayer material…each switchable region being a respective strip of SPD film (a first strip of SPD film and a second strip of SPD film) having a respective major surface and comprising a respective physically separate electrically actuated variable opacity layer comprising suspended particles between a first electrode and a second electrode, the first switchable region being arranged relative to the second switchable region such that the major surface of each strip of SPD film faces a different portion of the major surface of the first sheet of glazing material, and wherein upon electrical energization of the first and second electrical connector regions, the opacity of the first and second switchable region changes such that at least two (a first and a second) portions of the switchable device have a change of opacity, the first portion of the switchable device having a different opacity to the second portion of the switchable device…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896